 



Exhibit 10.3
Execution Copy
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
EAGLE ROCK ENERGY PARTNERS, L.P.
EAGLE ROCK ENERGY G&P, LLC
EAGLE ROCK ENERGY GP, L.P.
EAGLE ROCK PIPELINE, L.P.
EAGLE ROCK PIPELINE GP, LLC
AND
EAGLE ROCK HOLDINGS, L.P.
EFFECTIVE AS OF
OCTOBER 27, 2006

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
October 27, 2006, is entered into by and among EAGLE ROCK ENERGY PARTNERS, L.P.,
a Delaware limited partnership (“MLP”), EAGLE ROCK ENERGY G&P, LLC, a Delaware
limited liability company (“G&P”), EAGLE ROCK ENERGY GP, L.P., a Delaware
limited partnership (“GP LP”), EAGLE ROCK PIPELINE, L.P., a Delaware limited
partnership (“OLP”), EAGLE ROCK PIPELINE GP, LLC, a Delaware limited liability
company (“OLP GP”), and EAGLE ROCK HOLDINGS, L.P., a Texas limited partnership
(“Holdings”). The parties to this agreement are collectively referred to herein
as the “Parties.” Capitalized terms used herein shall have the meanings assigned
to such terms in Section 1.1.
RECITALS
     WHEREAS, GP LP and Holdings have formed MLP, pursuant to the Delaware
Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for the purpose
of engaging in any business activity that is approved by GP LP and that lawfully
may be conducted by a limited partnership organized pursuant to the Delaware LP
Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:
          1. G&P and Holdings formed GP LP, under the terms of the Delaware LP
Act, to which G&P contributed $0.01 and Holdings contributed $999.99 in exchange
for a 0.001% general partner interest and 99.999% limited partner interest,
respectively.
          2. GP LP and Holdings formed MLP, under the terms of the Delaware LP
Act, to which GP LP contributed $20.00 in exchange for a 2% general partner
interest and Holdings contributed $980.00 in exchange for a 98% limited partner
interest (the “Holdings Initial MLP Interest”).
          3. Each of G&P, OLP and OLP GP filed the necessary certificates and
documents, under the terms of the applicable laws of the State of Texas and
under the Delaware LP Act and the Delaware Limited Liability Company Act (the
“Delaware LLC Act”), pursuant to which each of G&P, OLP and OLP GP were
converted to entities organized under the State of Delaware.
          4. Certain private investors (the “March 2006 Private Investors”)
contributed $98.3 million to OLP in exchange for 5,455,050 common units in OLP.
          5. Certain private investors, including Natural Gas Partners VII,
L.P., (the “June 2006 Private Investors”) conveyed their ownership interests in
Midstream Gas Services, L.P., a Delaware limited partnership (“MGS”), to OLP and
Eagle Rock Energy Services, L.P. (“Services”) in exchange for an aggregate
1,125,416 common units in OLP and $4.47 million

 



--------------------------------------------------------------------------------



 



from Services, and MGS GP, L.L.C. sold its 1% general partner interest in MGS to
Services in exchange for $0.25 million.
          6. Services distributed its 1% general partner interest in MGS to OLP
GP, and OLP GP was admitted as the general partner of MGS.
          7. Eagle Rock Midstream Resources, L.P., a Texas limited partnership
(“Midstream”), was dissolved and its member interest in G&P was distributed to
OLP GP, and its 99% limited partner interest in each of Eagle Rock Gas Gathering
& Processing, Ltd, a Texas limited partnership (“Gathering”) and Services was
distributed to OLP.
          8. G&P distributed its 1% general partner interest in each of
Gathering, Services, Eagle Rock Operating, L.P., a Texas limited partnership
(“Operating”), and Eagle Rock Field Services, L.P., a Texas limited partnership
(“Field Services”), to OLP GP, and OLP GP was admitted as the general partner of
each of Gathering, Services, Operating and Field Services.
          9. OLP GP distributed its member interest in G&P to Holdings.
          10. MLP formed Heathrow Energy, LLC (“Heathrow”) under the terms of
the Delaware LLC Act.
          11. Each of OLP, Gathering, Services, Operating and Field Services
(through any intermediate entities) distributed their working capital assets
consisting of cash and accounts receivable (the “Working Capital Assets”),
estimated to be approximately $35.0 million, to Holdings, the March 2006 Private
Investors and the June 2006 Private Investors in proportion to their interests
in the OLP.
          12. OLP paid Holdings $7,008,825 to satisfy its obligation to pay
distribution arrearages on the subordinated units and general partner units in
OLP owned by Holdings.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
          1. Holdings will contribute to GP LP a limited partner interest (the
“Interest”) in OLP with a value equal to 2% of the equity value of MLP
immediately after the Closing as a capital contribution (of which 0.001% of such
conveyance will be made to GP LP on behalf of G&P).
          2. GP LP will convey the Interest to MLP in exchange for (a) a
continuation of its 2% general partner interest, (b) the issuance to GP LP of
the IDRs of MLP and (c) the right to receive $3,556,375 to reimburse it for
certain capital expenditures (of which $95,302 is to pay distribution arrearages
on the general partner units in OLP owned by OLP GP).
          3. Holdings will convey all of its member interest in OLP GP to MLP in
exchange for (a) 413,830 Subordinated Units in MLP (representing a 1.0%
interest), (b) 69,185 Common Units in MLP (representing a 0.2% interest) and
(c) the right to receive $2,914,217 to

2



--------------------------------------------------------------------------------



 




reimburse Holdings for certain capital expenditures (of which $78,094 is to pay
distribution arrearages on the subordinated units in OLP owned by Holdings).
          4. Pursuant to the Merger Agreement, Holdings will convey all of its
remaining limited partner interest in OLP to MLP in exchange for (a) 20,277,665
Subordinated Units in MLP (representing a 48.0% interest), (b) 3,390,051 Common
Units in MLP (representing a 8.0% interest) and (c) the right to receive
$142,796,621 to reimburse Holdings for certain capital expenditures (of which
$3,826,604 is to pay distribution arrearages on the subordinated units in OLP
owned by Holdings).
          5. Pursuant to the Merger Agreement, the March 2006 Private Investors
and the June 2006 Private Investors will convey all of their remaining limited
partner interest in OLP to MLP in exchange for (a) 4,732,259 Common Units in MLP
(representing a 11.2% interest) and (b) the right to receive $27,786,462 to
reimburse the March 2006 Private Investors and the June 2006 Private Investors
for certain capital expenditures.
          6. Pursuant to the Merger Agreement, Heathrow will merge with and into
OLP, and OLP will be the surviving entity.
          7. The public, through the Underwriters, will contribute $237,500,000
in cash, less the Underwriters’ discount of $15,437,500, in exchange for
12,500,000 Common Units in MLP (representing a 29.6% interest).
          8. MLP will (a) pay transaction expenses associated with the
transactions contemplated by this Agreement in the amount of approximately
$3,000,000 (exclusive of the Underwriters’ discount), (b) distribute $3,556,375
to GP LP to reimburse GP LP for certain capital expenditures, (c) distribute
$145,710,838 to Holdings to reimburse Holdings for certain capital expenditures,
(d) distribute $27,786,462 to the March 2006 Private Investors and the June 2006
Private Investors to reimburse them for certain capital expenditures and
(e) contribute $35,000,000 to OLP to replenish working capital (of which 2% of
such contribution will be made to OLP on behalf of OLP GP).
          9. Holdings will pay to Natural Gas Partners $6,000,000 as
consideration for the termination of an advisory services, reimbursement and
indemnification agreement between Holdings and Natural Gas Partners.
          10. MLP will redeem from Holdings and retire the Holdings Initial MLP
Interest in exchange for a payment in cash to Holdings of $980.00.
          11. If the Underwriters exercise their option to purchase up to an
additional 1,875,000 Common Units (the “Option”), MLP shall use proceeds of that
exercise, net of the applicable Underwriters’ discount, to redeem a number of
Common Units owned by Holdings, the March 2006 Private Investors and the
June 2006 Private Investors equal to the number of Common Units sold pursuant to
the exercise of the Option, and to reimburse Holdings, the March 2006 Private
Investors and the June 2006 Private Investors for certain capital expenditures.

3



--------------------------------------------------------------------------------



 



          12. The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the applicable matters set forth above and as
contained in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
          (a) “Agreement” means this Contribution, Conveyance and Assumption
Agreement.
          (b) “Assets” has the meaning assigned to such term in Section 4.1 of
this Agreement.
          (c) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (d) “Effective Time” shall mean 8:00 a.m. New York, New York time on
the date of the consummation of the Offering.
          (e) “IDRs” means “Incentive Distribution Rights” as such term is
defined in the Partnership Agreement.
          (f) “Merger Agreement” means the Agreement and Plan of Merger of even
date herewith, among MLP, OLP and Heathrow.
          (g) “MLP” has the meaning assigned to such term in the opening
paragraph of this Agreement.
          (h) “Natural Gas Partners” means Natural Gas Partners VII, L.P. and
Natural Gas Partners VIII, L.P. collectively.
          (i) “Offering” means the initial public offering by MLP of Common
Units.
          (j) “Omnibus Agreement” means that certain Omnibus Agreement of even
date herewith, among MLP, G&P, GP LP and Holdings.
          (k) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Eagle Rock Energy Partners, L.P. dated as of
the Effective Date.
          (l) “Partnership Group” has the meaning assigned to such term in the
Omnibus Agreement.

4



--------------------------------------------------------------------------------



 



          (m) “Registration Statement” means the registration statement on Form
S-1 (Registration No. 333-134750) filed by MLP relating to the Offering.
          (n) “Subordinated Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (o) “Underwriters” means UBS Securities LLC, Lehman Brothers Inc.,
Goldman, Sachs & Co., A.G. Edwards & Sons, Inc., Wachovia Capital Markets, LLC,
Credit Suisse Securities (USA) LLC, Raymond James & Associates, Inc. and RBC
Capital Markets Corporation.
          (p) “Underwriting Agreement” means the underwriting agreement dated
October 24, 2006 among MLP, GP LP, G&P and Holdings and the Underwriters
relating to the Offering.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Contribution by Holdings of the Interest to GP LP.
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to GP LP, its successors and assigns, for its and their own
use forever, all right, title and interest in and to the Interest, as a capital
contribution, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, and GP LP hereby accepts the Interest as a contribution to
the capital of GP LP (of which 0.001% of such conveyance is being made on behalf
of G&P).
          Section 2.2 Contribution by GP LP of the Interest to MLP. GP LP hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to MLP, its successors and assigns, for its and their own use forever,
all right, title and interest in and to the Interest, as a capital contribution,
in exchange for (a) a continuation of its 2% general partner interest in MLP,
(b) the issuance by MLP to GP LP of the IDRs, (c) the right to receive
$3,556,375 to reimburse it for certain capital expenditures (of which $95,302 is
to pay distribution arrearages on the general partner units in OLP owned by OLP
GP), and (d) other good and valuable consideration, the sufficiency of which is
hereby acknowledged, and MLP hereby accepts the Interest as a contribution to
the capital of MLP.
          Section 2.3 Contribution by Holdings of Member Interest in OLP GP to
MLP. Holdings hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to MLP, its successors and assigns, for its and their own
use forever, all right, title and interest in and to its member interest in OLP
GP in exchange for (a) the issuance by MLP to Holdings of 413,830 Subordinated
Units in MLP, representing 1.0% interest in MLP, (b) the issuance by MLP to
Holdings of 69,185 Common Units in MLP, representing a 0.2% interest in MLP,
(c) the right to receive $2,914,217 to reimburse Holdings for certain capital
expenditures (of which $78,094 is to pay distribution arrearages on the
subordinated units in OLP owned by Holdings) and (d) other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and MLP hereby
accepts such member interest as a contribution to the capital of MLP and agrees
to be bound by the terms of the Limited Liability Company Agreement of OLP GP as
its sole member.

5



--------------------------------------------------------------------------------



 



          Section 2.4 Contribution by Holdings of Limited Partner Interest in
OLP to MLP. The Parties acknowledge that pursuant to the Merger Agreement,
Holdings conveys and delivers to MLP, its successors and assigns, for its and
their own use forever, all right, title and interest in and to its limited
partner interest in OLP in exchange for (a) the issuance by MLP to Holdings of
20,277,665 Subordinated Units in MLP, representing 48.0% interest in MLP,
(b) the issuance by MLP to Holdings of 3,390,051 Common Units in MLP,
representing an 8.0% interest in MLP, (c) the right to receive $142,796,621 to
reimburse Holdings for certain capital expenditures (of which $3,826,604 is to
pay distribution arrearages on the subordinated units in OLP owned by Holdings),
and (d) other good and valuable consideration, the sufficiency of which is
hereby acknowledged, and MLP hereby accepts such limited partner interest as a
contribution to the capital of MLP, and, effective as of the completion of the
conveyance to MLP of the limited partner interest in OLP pursuant to the Merger
Agreement and Sections 2.4 and 2.5 of this Agreement, agrees to be bound by the
terms of the Limited Partnership Agreement of OLP with respect to the limited
partner interest in OLP so conveyed to MLP.
          Section 2.5 Contribution by the March 2006 Private Investors and the
June 2006 Private Investors of Limited Partner Interest in OLP to MLP. The
Parties acknowledge that pursuant to the Merger Agreement, each of the
March 2006 Private Investors and the June 2006 Private Investors conveys and
delivers to MLP, its successors and assigns, for its and their own use forever,
all right, title and interest in and to its limited partner interest in OLP in
exchange for (a) the issuance by MLP to the March 2006 Private Investors and the
June 2006 Private Investors of 4,732,259 Common Units in MLP, representing an
11.2% interest in MLP, (b) the right to receive $27,786,462 to reimburse the
March 2006 Private Investors and the June 2006 Private Investors for certain
capital expenditures, and (c) other good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP hereby accepts such limited
partner interest as a contribution to the capital of MLP, and, effective as of
the completion of the conveyance to MLP of the limited partner interest in OLP
pursuant to the Merger Agreement and Sections 2.4 and 2.5 of this Agreement,
agrees to be bound by the terms of the Limited Partnership Agreement of OLP with
respect to the limited partner interest in OLP so conveyed to MLP.
          Section 2.6 Underwriters’ Cash Contribution. The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to MLP of approximately $237,500,000 in cash ($222,062,500
net to MLP after the underwriting discount of $15,437,500) in exchange for the
issuance by MLP to the Underwriters of 12,500,000 Common Units, representing a
29.6% interest in MLP.
          Section 2.7 Payment of Transaction Costs. The Parties acknowledge
(a) the payment by MLP, in connection with the Closing, of transaction expenses
in the amount of approximately $3,000,000 (exclusive of the Underwriters’
discount), (b) distribute $3,556,375 to GP LP to reimburse GP LP for certain
capital expenditures, (c) distribute $145,710,838 to Holdings to reimburse
Holdings for certain capital expenditures, (d) distribute $27,786,462 to the
March 2006 Private Investors and the June 2006 Private Investors to reimburse
them for certain capital expenditures and (e) contribute $35,000,000 to OLP to
replenish working capital (of which 2% of such contribution will be made to OLP
on behalf of OLP GP).

6



--------------------------------------------------------------------------------



 



          Section 2.8 Payment of Fee to Natural Gas Partners. Holdings hereby
agrees to pay Natural Gas Partners $6,000,000 as consideration for the
termination of an advisory services, reimbursement and indemnification agreement
between Holdings and Natural Gas Partners.
          Section 2.9 Redemption of Holdings Initial MLP Interest. MLP hereby
agrees to redeem from Holdings and agrees to retire the Holdings Initial MLP
Interest in exchange for a payment in cash to Holdings of $980.00.
ARTICLE 3
ADDITIONAL TRANSACTIONS
          Section 3.1 Purchase of Additional Common Units. If the Option is
exercised in whole or in part, the Underwriters, will contribute additional cash
to MLP in exchange for up to an additional 1,875,000 Common Units on the basis
of the initial public offering price per Common Unit set forth in the
Registration Statement, net of underwriting discounts and fees.
          Section 3.2 Redemption of Common Units. MLP hereby agrees to redeem a
number of Common Units held by Holdings, the March 2006 Private Investors and
the June 2006 Private Investors equal to the number of Common Units issued to
the public, through the underwriters, upon exercise of the Option, if any, at a
redemption price per Common Unit equal to the initial public offering price per
Common Unit set forth in the Registration Statement, net of underwriting
discounts and fees.
ARTICLE 4
TITLE MATTERS
          Section 4.1 Encumbrances.
          (a) Except to the extent provided in any other document executed in
connection with this Agreement or the Offering, the contribution and conveyance
(by operation of law or otherwise) of the various physical assets owned as
reflected in this Agreement (collectively, the “Assets”) are made expressly
subject to all recorded and unrecorded liens (other than consensual liens),
encumbrances, agreements, defects, restrictions, adverse claims and all laws,
rules, regulations, ordinances, judgments and orders of governmental authorities
or tribunals having or asserting jurisdictions over the Assets and operations
conducted thereon or in connection therewith, in each case to the extent the
same are valid and enforceable and affect the Assets, including all matters that
a current survey or visual inspection of the Assets would reflect.
          (b) To the extent that certain jurisdictions in which the Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the provisions set forth in
Section 4.1(a) immediately above shall also be applicable to the conveyances
under such documents.

7



--------------------------------------------------------------------------------



 



          Section 4.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk
Sales Laws.
          (a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING, WITHOUT
LIMITATION THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF
THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES
AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS
OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS, (B) THE
INCOME TO BE DERIVED FROM THE ASSETS, (C) THE SUITABILITY OF THE ASSETS FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT LIMITATION
ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING INCLUDING, WITHOUT LIMITATION,
THE OMNIBUS AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE
OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY ON ITS
OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION PROVIDED
OR TO BE PROVIDED BY ANY OF THE PARTIES. EXCEPT TO THE EXTENT PROVIDED IN ANY
OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT, NONE OF THE
PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING
INCLUDING, WITHOUT LIMITATION, THE OMNIBUS AGREEMENT, EACH OF THE PARTIES
ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF
THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION
WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF
THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE SUCH
CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND
ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR

8



--------------------------------------------------------------------------------



 




WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS
THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, INCLUDING, WITHOUT
LIMITATION, THE OMNIBUS AGREEMENT.
          (b) The contributions of the Assets made under this Agreement are made
with full rights of substitution and subrogation of the respective parties
receiving such contributions, and all persons claiming by, through and under
such parties, to the extent assignable, in and to all covenants and warranties
by the predecessors-in-title of the parties contributing the Assets, and with
full subrogation of all rights accruing under applicable statutes of limitation
and all rights of action of warranty against all former owners of the Assets.
          (c) Each of the Parties agrees that the disclaimers contained in this
Section 4.2 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver,” or “set over” or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated.
          (d) Each of the Parties hereby waives compliance with any applicable
bulk sales law or any similar law in any applicable jurisdiction in respect of
the transactions contemplated by this Agreement.
ARTICLE 5
FURTHER ASSURANCES
          Section 5.1 Further Assurances. From time to time after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
          Section 5.2 Other Assurances. From time to time after the Effective
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to MLP or its subsidiaries as required in connection with the
Offering. However, due to the age of some of those assets and the difficulties
in locating appropriate data with respect to some of the assets it is possible
that

9



--------------------------------------------------------------------------------



 




assets intended to be contributed to MLP or its subsidiaries were not identified
and therefore are not included in the assets contributed to MLP or its
subsidiaries. It is the express intent of the Parties that MLP or its
subsidiaries own all assets necessary to operate the assets that are identified
in this Agreement and in the Registration Statement. To the extent any assets
were not identified but are necessary to the operation of assets that were
identified, then the intent of the Parties is that all such unidentified assets
are intended to be conveyed to the appropriate members of the Partnership Group.
To the extent such assets are identified at a later date, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate members of the Partnership Group. Likewise, to the extent that
assets are identified at a later date that were not intended by the parties to
be conveyed as reflected in the Registration Statement, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate party.
ARTICLE 6
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 7, without further action by any party hereto.
ARTICLE 7
MISCELLANEOUS
          Section 7.1 Order of Completion of Transactions. The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Effective Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.
          Section 7.2 Costs. Except for the transaction costs set forth in
Section 2.7, the OLP shall pay all expenses, fees and costs, including but not
limited to, all sales, use and similar taxes arising out of the contributions,
conveyances and deliveries to be made hereunder and shall pay all documentary,
filing, recording, transfer, deed, and conveyance taxes and fees required in
connection therewith. In addition, the OLP shall be responsible for all costs,
liabilities and expenses (including court costs and reasonable attorneys’ fees)
incurred in connection with the implementation of any conveyance or delivery
pursuant to Section 5.1 or Section 5.2.
          Section 7.3 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include

10



--------------------------------------------------------------------------------



 




all other genders, and the singular shall include the plural and vice versa. The
use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.
          Section 7.4 Successors and Assigns. The Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.
          Section 7.5 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
          Section 7.6 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
          Section 7.7 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
          Section 7.8 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
          Section 7.9 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 7.10 Integration. This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
document and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the parties hereto after the date of this
Agreement.
          Section 7.11 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

11



--------------------------------------------------------------------------------



 



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

                          EAGLE ROCK ENERGY PARTNERS, L.P.
 
                        By:   Eagle Rock Energy GP, L.P., its general partner
 
                            By:   Eagle Rock Energy G&P, LLC, its general
partner
 
                   
 
          By:   /s/ ALEX A. BUCHER                  
 
              Name:   Alex A. Bucher
 
              Title:   President and Chief Executive Officer

                      EAGLE ROCK ENERGY GP, L.P.
 
                    By:   Eagle Rock Energy G&P, LLC, its general partner
 
               
 
      By:   /s/ ALEX A. BUCHER                  
 
          Name:   Alex A. Bucher
 
          Title:   President and Chief Executive Officer

                  EAGLE ROCK ENERGY G&P, LLC
 
           
 
  By:   /s/ ALEX A. BUCHER          
 
      Name:   Alex A. Bucher
 
      Title:   President and Chief Executive Officer

                      EAGLE ROCK PIPELINE, L.P.
 
                    By:   Eagle Rock Pipeline GP, LLC, its general partner
 
               
 
      By:   /s/ ALEX A. BUCHER              
 
          Name:   Alex A. Bucher
 
          Title:   President and Chief Executive Officer

Signature Page To
Contribution, Conveyance And Assumption Agreement

 



--------------------------------------------------------------------------------



 



                  EAGLE ROCK PIPELINE GP, LLC
 
           
 
  By:   /s/ ALEX A. BUCHER          
 
      Name:   Alex A. Bucher
 
      Title:   President and Chief Executive Officer

                      EAGLE ROCK HOLDINGS, L.P.
 
                    By:   Eagle Rock GP, L.L.C., its general partner
 
               
 
      By:   /s/ ALEX A. BUCHER              
 
          Name:   Alex A. Bucher
 
          Title:   President and Chief Executive Officer

Signature Page To
Contribution, Conveyance And Assumption Agreement

 